


110 HR 7157 IH: Radio All Digital Channel Receiver

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7157
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Markey (for
			 himself, Ms. Lee,
			 Mr. Walden of Oregon,
			 Mr. Gonzalez,
			 Mr. Burton of Indiana,
			 Mr. Wilson of South Carolina, and
			 Mr. Souder) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require that radios used in the satellite digital
		  radio service be capable of receiving terrestrial digital radio
		  signals.
	
	
		1.Short titleThis Act may be cited as the
			 Radio All Digital Channel Receiver
			 Act.
		2.Mandating
			 terrestrial digital radio receivers
			(a)Commission
			 AuthoritySection 303 of the
			 Communications Act of 1934 (47 U.S.C. 303) is amended by adding at the end the
			 following new subsection:
				
					(z)Require that
				apparatus shipped in interstate commerce or manufactured in the United States
				that is designed to receive signals broadcast in both the satellite digital
				audio radio service and the terrestrial AM or FM radio broadcast service be
				equipped with technology that is capable of receiving and playing digital radio
				signals as transmitted by terrestrial AM or FM
				stations.
					.
			(b)ProhibitionSection 330 of such Act (47 U.S.C. 330) is
			 amended—
				(1)by
			 redesignating subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)(1)Except as provided in
				paragraph (2), no person shall ship in interstate commerce or manufacture in
				the United States apparatus described in section 303(z) of this Act unless such
				apparatus complies with the rules prescribed by the Commission pursuant to the
				authority granted by that section.
							(2)This subsection shall not apply to
				carriers transporting apparatus referred to in
				paragraph (1) without trading in such
				apparatus.
							.
				(c)Deadline for
			 Commission ActionThe Federal Communications Commission shall
			 take all actions necessary to prescribe rules pursuant to the amendments made
			 by this section within 180 days after the date of enactment of this Act.
			
